Citation Nr: 1549409	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for left knee chondromalacia patella.
 
2.  Entitlement to a rating greater than 10 percent for right knee chondromalacia patella, other than for right knee instability.
 
3.  Entitlement to a compensable rating for residuals of inguinal hernia repair other than for a surgical scar.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1989 to July 1989 and from February 2003 to April 2004.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

As discussed in more detail in the Board's April 2015 remand of this matter, the Veteran submitted a March 2013 substantive appeal form specifically limiting his appeal to seeking a compensable rating for residuals of the inguinal hernia, seeking ratings greater than 10 percent for his bilateral knees chondromalacia patella, and seeking entitlement to service connection for a right ankle disorder.  Accordingly, the Board will not address whether an increased rating is warranted for the Veteran's right inguinal scar or right knee instability.

In the April 2015 remand, the Board directed the RO to conduct additional development regarding the claims on appeal, to include obtaining updated treatment records and providing the Veteran with VA examinations to assess his current condition.  There has been substantial compliance with the Board's remand instructions and the claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Subsequent to the requested development, the RO issued an August 2015 rating decision granting the Veteran's claim of entitlement to service connection for a right ankle disorder.  Because the Veteran has obtained the result he sought, that issue is no longer on appeal.

The issues on appeal have been expanded to include entitlement to TDIU.  Entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  While the January 2012 rating decision and subsequent statements of the case issued by the RO do not list TDIU as one of the issues, the Veteran specifically raised the issue of his employability at his November 2010 and April 2011 VA examinations.   However, the Board will not decide that issue now as the Veteran has never been provided notice directly relating to that issue and the AOJ has never adjudicated that aspect of the Veteran's claim.

The issue(s) of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected left knee chondromalacia patella has manifested in flexion limited to, at worst, 110 degrees and full extension without further limitation after repetitive use testing due to pain, fatigue, weakness, lack of endurance or incoordination.

2.  The Veteran's service-connected right knee chondromalacia patella has manifested in flexion limited to, at worst, 110 degrees and full extension without further limitation after repetitive use testing due to pain, fatigue, weakness, lack of endurance or incoordination.

3.  The Veteran's service-connected residuals of inguinal hernia repair consist solely of a painful scar.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left knee chondromalacia patella have not been met or approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-5260 (2015).

2.  The criteria for a disability rating in excess of 10 percent for right knee chondromalacia patella (in addition to the currently-assigned 10 percent rating under DC 5257) have not been met or approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-5260 (2015).

3.  The criteria for a compensable disability rating for residuals of inguinal hernia repair other than for a surgical scar have not been met or approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.14, 124a, Diagnostic Codes 7338, 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

I.  Disability Ratings:  General Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

III.  Increased Ratings:  Left and Right Knees

The Veteran has been assigned separate 10 percent ratings under DC 5014-5260, effective April 30, 2004, for left and right knee chondromalacia patella.  He contends that he is entitled to higher ratings for those conditions.  The period on appeal begins January 29, 2009, (the period one year prior to his claim).  See January 29, 2010 VA Form 21-4138 (claim for increased ratings); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  Importantly, the Veteran has also been assigned a 10 percent rating under DC 5257 (instability) for his right knee which rating has not been appealed.  The Board must avoid assigning separate ratings under two separate diagnostic codes (e.g. DC 5257 and DC 5260) where the symptoms are overlapping.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

The Board acknowledges that the Veteran contends that his service-connected knee disabilities warrant higher evaluations.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms and objectively measurable criteria, like range of motion, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, including painful motion and functional impact, particularly as they illuminate or underscore the medical opinions of record.



Rating Criteria: Knees

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  The Veteran is diagnosed with left and right knee chondromalacia patella.  Importantly, degenerative arthritis of the knee may be evaluated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Ankylosis (i.e. immobility) is rated under DC 5256.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Impairment of the tibia and fibula is rated under DC 5262 and genu recurvatum is rated under DC 5263.

Medical Evidence:  Knees

The medical evidence consists of VA treatment notes and two VA examinations.

In March 2010, an orthopedic resident evaluated the Veteran's knees due to his complaints of ongoing pain "mainly over the anterior knee surface" that was constant and "exacerbated with any type of walking."  The Veteran also reported occasional "catching", difficulty sitting for long periods, and relief with extending his legs.  The resident documented full range of motion as well as the absence of swelling, erythema, or effusion.  He had a positive patellar grind.  Stability tests were negative.  The orthopedist described x-rays as showing "minimal degenerative joint changes."  A report of March 2010 VA x-rays indicates:  "Unremarkable knees bilateral."  The Veteran did not have subluxation, fractures, dislocations, or swelling.  The plan of treatment included bilateral knee braces, over-the-counter pain medication, and exercise.

A March 2010 VA progress note documents that the Veteran was provided with knee braces.  The Veteran continued to complain of knee pain and had an injection of corticosteroids into his right knee as documented in a June 2010 VA progress note.  VA progress notes from August 2010 document continued chronic knee pain with use of knee braces and treatment with ibuprofen.

A VA examiner's November 2010 report includes diagnoses with respect to the Veteran's knees of "severe patellofemoral chondral defect" of the left and "severe patellofemoral chondral defect with split tear of ACL, prominent medial patellar plica, and questionable medial meniscal tear" of the right.  The examiner reviewed the Veteran's service records and the entire claims file.  She documented the Veteran's symptoms as including giving way, instability (right only), pain, stiffness, weakness, decreased speed of joint motion, locking episodes (right only), mild effusions, occasional effusion and swelling indicative of inflammation, and limited joint motion.  She noted that the Veteran did not have deformity, incoordination, or episodes of dislocation or subluxation.  The Veteran denied flare-ups since avoiding weight-bearing activity.  He was able to stand for 15-30 minutes, but was unable to walk more than a few yards.  He used braces intermittently, but frequently.  His bilateral knee condition resulted in an antalgic gait with poor propulsion.

Physical examination revealed tenderness, pain at rest, abnormal motion, guarding of movement, crepitation, mild instability (right knee only), abnormal tracking of the patella, sub patellar tenderness, a medial meniscal abnormality (right knee only), and prominent fat pads, as well as (in the right only) a plica that was palpable medially and "likely explains some of his locking comments."  The Veteran had range of motion from 0 to 112 degrees on the left and 0 to 110 degrees on the right with objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  There was no ankylosis.

MRIs of the Veteran's knees revealed abnormalities.  With respect to the right knee, the impression was of (1) a split tear of the ACL, (2) prominent medial patellar plica with a tiny focal full thickness cartilage defect inferior patella, (3) a questionable medial meniscal tear, (4) a high signal in the superolateral aspect of Hoffa's fat which can be a source of pain.  The left knee MRI revealed (1) markedly limited examination secondary to motion, (2) high T2 signal in the superolateral aspect of Hoffa's fat, which can be a source of pain, (3) patellofemoral cartilage abnormalities.  X-rays revealed no abnormalities of either knee.

The examiner opined that the Veteran's knee disabilities had significant effects on his usual occupation, that they interfered with employment that required weight-bearing or walking, that they resulted in decreased mobility and problems with lifting and carrying.  The associated symptoms were weakness, fatigue, decreased strength, and pain.  The examiner opined that the knee disabilities had no effect on feeding, bathing, dressing, toileting, or grooming, but mild effects on recreation, driving, and shopping, moderate effects on chores, severe effects on exercise, and that prevented sports.

A March 2011 VA primary care note documents ongoing complaints of knee pain, but also that x-rays were "unremarkable."  The note indicates that the June 2010 steroid injection was of "minimal benefit."  Ibuprofen helped.

Pursuant to the Board's April 2015 remand, the Veteran underwent a May 2015 VA examination.  The examiner reviewed the claims file and conducted a physical examination of the Veteran.  The Veteran did not report flare-ups, but described the functional impact of his condition as stiffness in the knees.  Range of motion was limited with flexion limited to 115 degrees on the right and 110 degrees on the left with full extension of both.  The limitation of range of motion did not contribute to functional loss.  No pain was noted on the exam and there was no evidence of pain with weight-bearing.   There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion after three repetitions.  The Veteran's functional ability was not significantly limited with repeated use over a period of time due to pain, weakness, fatigability or incoordination.  The examiner indicated no other contributing factors to disability due to the knee conditions.  Muscle strength was 5/5 for flexion and extension, there was no muscle atrophy, no ankylosis, no recurrent subluxation, no recurrent effusion, and joint instability testing was negative in all aspects for both knees.  The Veteran did not have patellar dislocation, "shin splints", stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner indicated that the Veteran did not then have and had never had a meniscus condition.  He used braces regularly.  Diagnostic imaging did not indicate degenerative or traumatic arthritis and there were no other significant diagnostic test findings and/or results.  The examiner opined that the condition did impact the Veteran's occupational functioning in that it limited him to walking 50 yards at a time, limited him to standing 15 minutes at a time, and prevented him from kneeling or squatting.



Analysis:  Left Knee

The Veteran does not have and has not had ankylosis, instability, symptomatic removal of semilunar cartilage, locking or effusion, an impairment of the tibia or fibula, or genu recurvatum of the left knee at any point, so a rating under DC 5256, 5257, 5258, 5259, 5262, or 5263 is not warranted.

The Veteran currently has a 10 percent rating under DC 5260 via DC 5014 (osteomalacia), but he argues that he should have a higher rating.  None of the range of motion findings supports a rating higher than 10 percent under either DC 5260 or DC 5261.  The 10 percent rating under DC 5260 was originally assigned based on painful motion (i.e. the DeLuca factors) as reported in a February 2004 VA examination (indicating painful motion starting at 60 degrees of flexion).  See April 2004 Rating Decision.  The medical evidence during the appeal period documents flexion of at least 110 degrees and full extension on all range of motion testing, including after repetitive use testing.  The November 2010 and May 2015 VA examination reports both indicate there are no flare-ups and that there is no additional limitation of motion after repetitive use testing.  While the November 2010 VA examination report indicates associated symptoms were weakness, fatigue, and pain, the May 2015 VA examiner opined that the Veteran's functional ability was not significantly limited with repeated use over a period of time due to pain, weakness, fatigability or incoordination.  Given the ranges of motion of at least 110 degrees of flexion and full extension, the Board finds that the symptoms of weakness, fatigue, and pain warrant, at most, a 10 percent rating under DC 5260.  The limitations, particularly given the range of motion testing (including repetitive testing) results at both VA examinations and elsewhere in the medical records, do not meet or more closely approximate the limitations that would be associated with a flexion limited to 30 degrees (the criteria for a 20 percent rating under DC 5260) or extension limited to 15 degrees (the criteria for a 20 percent rating under DC 5261).  Rather, the currently assigned 10 percent rating under DC 5260 adequately accounts for the limitations of motion, including after considering the DeLuca factors, documented in the medical records and VA examinations.

While the March 2010 progress notes by the VA orthopedist indicate "minimal degenerative changes" (i.e. arthritis), the associated March 2010 report by the VA radiologist stated that the findings were unremarkable and the VA examiners have both indicated that the Veteran does not have arthritis.  Therefore, a rating under DC 5003 is not warranted because diagnostic imaging does not confirm that the Veteran has arthritis (degenerative or traumatic) of the left knee.  See 38 C.F.R. § 4.71a, DC 5003.  In any case, DC 5003 directs that arthritis of a joint is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Moreover, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In short, the Veteran cannot obtain any higher rating under DC 5003 than the currently assigned 10 percent rating under DC 5260.  Separate ratings under both DC 5003 and DC 5260 would violate the prohibition on pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

The Veteran's left knee disability has not more closely approximated the criteria for any rating higher than the currently-assigned 10 percent rating under DC 5260 at any time during the period on appeal.  For the foregoing reasons, entitlement to a rating in excess of 10 percent disabling for left knee chondromalacia patella is denied.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5256-5263; Hart, 21 Vet. App. 505.

Analysis:  Right Knee

The Veteran does not have and has not had ankylosis, an impairment of the tibia or fibula, or genu recurvatum of the right knee at any point, so a rating under DC 5256, 5262, or 5263 is not warranted.  The Veteran has a 10 percent rating under DC 5257 for slight lateral instability and did not appeal that determination, so the Board will not further consider the appropriateness of that rating.

The above analysis regarding the limitations of motion (DCs 5260 and 5261) and applicability of DC 5003 with respect to the left knee is equally applicable to the right knee.  While the tested ranges of motion for the right knee have not been identical to those of the left, they have been very similar and never less than 110 degrees flexion or full extension during the period on appeal.  Likewise, the symptoms and functional limitations (other than as discussed below) are nearly identical for the left and right.  For all the reasons set forth above, the Board finds the Veteran's right knee symptoms do not meet or more closely approximate the criteria for any rating in excess of 10 percent under DCs 5003, 5260, or 5261.

However, the November 2010 VA examination report indicates that, with respect to the right knee, the Veteran had a questionable medial meniscal tear along with symptoms of pain, stiffness, locking episodes, occasional mild effusions, occasional swelling indicative of inflammation, and limited joint motion.  This finding raises the potential applicability of DCs 5258 and 5259.

Review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the knee disability has been otherwise manifested by removal of the semilunar cartilage (i.e., meniscus).  As there is no evidence of removal of the semilunar cartilage, the Board finds that Diagnostic Code 5259 does not apply.  In any case, rating the Veteran's symptoms under DC 5259 by analogy in addition to the rating under DC 5260 would constitute impermissible pyramiding because the 10 percent rating under DC 5260 is based on limitation of motion (which encompasses "locking") and pain.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  Moreover, the Veteran would not benefit from rating his right knee condition under DC 5259 instead of under DC 5260, because DC 5259 provides only for a 10 percent rating.  A rating under DC 5259 is not warranted by the facts of this case.

Given the possible involvement of the meniscus, DC 5258 (20 percent rating for dislocated semilunar cartilage) is also potentially applicable.  The November 2010 VA examination report concludes that there is a questionable meniscus abnormality, and that was also the MRI finding.  There has actually been no definitive diagnosis of a meniscus abnormality.  Regardless, in recognition of the possibility of rating by analogy, see 38 C.F.R. § 4.20, the criteria under DC 5258 specifies "dislocated semilunar cartilage with frequent episodes of 'locking', pain, and effusion into the joint."  The use of the conjunctive "and" indicates all criteria must be met.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  The November 2010 VA examination report specifies "occasional" effusion that was "mild", along with the Veteran's report of locking and pain.  The May 2015 VA examiner explicitly indicated that the Veteran's right knee symptoms did not include effusion.  Notably, neither the November 2010 VA examiner nor the May 2015 VA examiner found effusion or swelling during physical examination of the Veteran's right knee.  Likewise, with respect to locking, it does not appear that either examiner witnessed locking, though the November 2010 VA examination report notes crepitation and physical abnormalities of the plica that could explain the reported locking episodes.  While the Veteran is competent to report locking, the fact that the medical professionals who have examined the Veteran have not witnessed the locking provides some probative weight in favor of finding that the locking has not been frequent.  

After considering a rating under DC 5258 by analogy, the greater weight of the evidence is against finding that the Veteran experienced frequent episodes of locking, pain, and effusion, or that his symptoms more closely approximated those criteria.  Instead, the Veteran's symptoms of occasional locking, pain, and mild, occasional effusion more closely approximate the criteria for a 10 percent rating under DC 5260 based on the associated limitation of motion and functional impairments.

The evidence does not warrant assignment of a rating under DC 5258 for the Veteran's right knee disability.  In making this determination, the Board notes that the overall functional limitations associated with the Veteran's right knee condition are due not only to the symptoms warranting a 10 percent rating under DC 5260, but also to his right knee instability for which he has a separate 10 percent rating under DC 5257.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

The Veteran's right knee disability did not more closely approximate the criteria for any rating in excess of 10 percent, in addition to the 10 percent rating under DC 5257, at any time during the period on appeal.  For the foregoing reasons, entitlement to a compensable rating for right knee chondromalacia patella (other than the already assigned 10 percent rating under DC 5257) is denied.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5256-5263; Hart, 21 Vet. App. 505.

IV.  Increased Rating:  Residuals of Inguinal Hernia Repair

The Veteran has been assigned a noncompensable rating for residuals of inguinal hernia repair other than for a surgical scar.  He contends that he is entitled to higher ratings for this condition.  The period on appeal begins January 29, 2009, (the period one year prior to his claim).  See January 29, 2010 VA Form 21-4138 (claim for increased ratings); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  Importantly, the Veteran has also been assigned a 10 percent rating under DC 7804 for his scar associated with the inguinal hernia repair which rating has not been appealed.  The Board must avoid assigning separate ratings under two separate diagnostic codes (e.g. DC 5338 and DC 7804) where the symptoms are overlapping.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

The Board acknowledges that the Veteran contends that his service-connected residuals of inguinal hernia repair warrant a higher evaluation.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a health professional are more probative of the degree of the Veteran's impairment, than the opinions of a layman.  See Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45.  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, including pain and the associated functional impact, particularly as they illuminate or underscore the medical opinions of record.



Rating Criteria: Inguinal Hernia

Inguinal hernia conditions are rated under Diagnostic Code 5338.  See 38 C.F.R. § 4.114.  Under DC 5338, a noncompensable rating is warranted for a small, reducible inguinal hernia or an inguinal hernia without true hernia protrusion.  A noncompensable rating is also warranted for an inguinal hernia that is has not been operated on, but is reparable.  A 10 percent rating is warranted for a postoperative, recurrent inguinal hernia that is readily reducible and well-supported by truss or belt.  A 30 percent rating is warranted for an inguinal hernia that is small, postoperative recurrent or unoperated irremediable, not well-supported by truss, or not readily reducible.  A 60 percent rating is warranted where the inguinal hernia is large, postoperative, recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable.

Medical Evidence:  Inguinal Hernia

The Veteran had surgery to repair an inguinal hernia in or around July 2003.

A February 2010 VA primary care telephone encounter note documents the Veteran's report of increasingly frequent abdominal pain (usually a 1-2 on 10 point scale, but increasing to 6-7 with activity or using bathroom) subsequent to his hernia surgery.  The Veteran's primary care physician documented, in a February 2010 VA progress note, that the Veteran complained of pain in his right groin for three weeks with no visible bulge and increased pain with bowel movements, sitting, or anything that increases abdominal pressure.  Physical examination revealed tenderness in the right inguinal crease upon palpation of the scar tissue, but there was no discrete hernia felt.  The examining physician referred for an inguinal hernia truss and a surgical consult.  A March 2010 VA surgical consult note indicates "right groin pain, no hernia recurrence, symptoms improved with stool softener."  See also April 2010 VA Primary Care Note ("Inguinal pain: started on stool softeners.  Seen at outpatient surgery clinic; did not feel it was an acute surgical issue.  Noticed that a cyst has now formed.").  The Veteran was not using a hernia truss, but one was ordered for him.  

In April 2011, a VA examiner evaluated the Veteran's residuals of inguinal hernia repair.  The examiner noted recent pain at the incision site and the March 2010 surgical consult which concluded that there was no current hernia.  The examiner also concluded that there was no current hernia, but noted there was a one centimeter by one centimeter mass in the muscle layer scar that was related to the surgery and was very tender to touch.  He diagnosed a stitch abscess in the muscle layer of the inguinal herniorhaphy scar that was one centimeter in circumference.  He opined that the abscess had no effect on traveling, feeding, bathing, dressing, toileting, or grooming.  He also opined that it had a mild effect on chores and shopping, had a moderate effect on exercise and recreation, and prevented sports.  The examiner stated that the Veteran was primarily unemployed because of a knee problem, but that, if he were employed, he would miss a couple of days a week due to pain in the surgical incision.

With respect to the scar, the examiner noted it was two centimeters by five centimeters, painful, superficial, and stable.  He diagnosed it as a well-healed herniorhaphy scar.

Pursuant to the Board's April 2015 remand, the Veteran underwent a May 2015 VA examination.  The examiner reviewed the claims file and conducted a physical examination of the Veteran.  The examiner noted the past surgery and, after examination, the lack of a current hernia.  He determined that use of a supporting belt was not indicated.  The examiner noted a nontender, stable scar (measured as 7.5 cm x 0.2 cm) that was not discolored, tender, or erythematous.  He concluded there was "no evidence of stitch abscess."  Neurological examination of the right lower abdomen/inguinal area, including testing for sensation to light touch, was normal.

Analysis:  Inguinal Hernia

The medical evidence above establishes that the Veteran does not have, and has not had at any point during the appeal period, an inguinal hernia.  See, e.g., March 2010 VA Surgical Consult; April 2011 VA Examination; May 2015 VA Examination.  Consequently, his condition does not meet the criteria for any compensable rating under DC 5338, all of which involve the presence of an inguinal hernia.

The Board must consider whether rating by analogy, either to DC 5338 or to another diagnostic code, is warranted.  38 C.F.R. § 4.20.  The Veteran's primary, if not sole, symptom has been pain.  See, e.g., March 2010 VA Surgical Consult; April 2011 VA Examination; May 2015 VA Examination.  The Veteran's surgical scar is rated under DC 7804 based on the evidence that the scar was painful.  See January 2012 Rating Decision; 38 C.F.R. § 4.118, DC 7804 (providing for a 10 percent rating for one or two unstable or painful scars).  Because pain is the only symptom of the residuals of the surgical repair and because the Veteran has been assigned a 10 percent rating for the scar based on pain, any separate, additional rating by analogy based on pain would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  While the Board recognizes that it is possible for there to be pain associated with the scar and pain associated with some other residual, the evidence indicates that the pain is located at the site of the surgical scar.  See April 2011 VA Examination (pain at incision site).  The fact that the April 2011 VA examiner also noted a mass or abscess at the site of the scar does not warrant any separate rating, because the associated symptom was pain and the associated functional limitations were due to the pain.  The May 2015 VA examiner found no evidence of any such stitch abscess.  The Board will not assign any separate rating based on the previously diagnosed abscess or the associated pain.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

The Veteran has alleged that his surgeon told him that he had nerve damage in or near the surgical site.  To the extent the associated symptom is pain, the Veteran's current rating for the scar encompasses the pain.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262; see also 38 C.F.R. § 4.118, DC 7804.  The May 2015 VA examiner explicitly conducted testing for any other neurological abnormalities due to the inguinal hernia repair, but found none.  The record contains no other competent medical opinion identifying or describing any nerve damage.  The greater weight of the evidence is against finding that the Veteran has any nerve damage or neurological abnormalities as a residual of the inguinal hernia repair other than pain at the incision site.

The Veteran's residuals of inguinal hernia repair did not more closely approximate the criteria for any compensable rating at any time during the period on appeal.  Accordingly, entitlement to a compensable rating for residuals of inguinal hernia repair is denied.  38 C.F.R. §§ 4.7, 4.20, 4.114, DC 5338, 4.118, DC 7804; Hart, 21 Vet. App. 505.

V.  Extraschedular Ratings

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  The Veteran is currently service-connected for bilateral chondromalacia patella (10% rating for each knee), instability of the right knee (10%), a right ankle disability (10%), a scar associated with inguinal hernia repair (10%), and residuals of inguinal hernia repair other than the scar (noncompensable) which result in combined ratings of 20% prior to January 29, 2010, 30% until March 4, 2010, and 50% thereafter.  A comparison of the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

In making that finding, the Board notes that the VA examinations upon which each of those ratings are based expressly addressed the schedular criteria and the assigned schedular rating is based on symptoms contemplated by the schedular criteria (e.g. pain, instability, limited range of motion).

With respect to the knee disabilities, the Veteran's subjective complaints of symptoms and functional impairments were considered in light of the medical evidence and were found not to warrant a higher schedular rating than that already assigned.  The measured ranges of motion did not warrant a higher rating even when taking into account, as required by the law, weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-07.  Likewise, the Veteran's right knee instability is adequately compensated for and directly addressed by the schedular rating.  A higher schedular rating was available for the knee disabilities, but the Board determined the criteria for any higher rating had not been met.  The Veteran has not identified any symptoms or functional impairments that are not expressly included in the schedular criteria (or related regulations) and the Board's review of the evidence revealed none.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation for his knee disabilities and those symptoms are expressly contemplated by the relevant schedular criteria.

Similarly, with respect to the Veteran's residuals of his inguinal hernia other than for a surgical scar, the Veteran's subjective complaints were all evaluated in the context of the schedular criteria and the medical evidence.  As discussed above, the only residual (pain) established by the greater weight of the evidence is adequately compensated by the schedular rating assigned for the surgical scar.  Higher ratings (under the diagnostic codes relating to scars and to inguinal hernias) were available, but the Board determined that his residuals of inguinal hernia did not warrant any higher rating.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation for his residuals of inguinal hernia other than for a surgical scar and those symptoms are expressly contemplated by the relevant schedular criteria.

The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  The functional impairments of the Veteran's service-connected disabilities, even in combination, are adequately compensated with the currently assigned schedular ratings.  The evidence does not indicate any exceptional disability; rather it establishes symptoms and functional impairments (e.g. pain when ambulating, difficulty kneeling or carrying heavy objects) that are typical for disabilities, like the Veteran's, that meet the assigned schedular criteria.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for his service-connected shoulder disability is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

VI.  Duties to Notify and to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA provided notice regarding the elements of the Veteran's claims currently on appeal, including regarding the assignment of effective dates and assignment of disability ratings.  See, e.g., March 2010 and August 2010 VCAA Notice Letters.  The Veteran was provided additional notice in April 2015, after the Board's Remand, asking him to identify relevant treatment providers and provide releases for any private medical care he had received.  VA satisfied its duty to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  In November 2010, April 2011, and May 2015, VA provided the Veteran with medical examinations with respect to the disabilities for which he seeks increased ratings.  As discussed in the Introduction, the Board determined in April 2015 that the earlier VA examinations were not sufficient and/or needed to be updated due to the passage of time.  In accordance with the remand, the Veteran underwent an updated examination in May 2015.  The May 2015 examinations and opinions, particularly in the context of the earlier examinations and the entire record, are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that the May 2015 examinations or opinions are inadequate such that he is entitled to further examinations or opinions.  The Board also finds that the reports on the May 2015 VA examinations adequately address the questions posed in the Board's April 2015 remand instructions.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a rating greater than 10 percent for left knee chondromalacia patella is denied.
 
Entitlement to a rating greater than 10 percent for right knee chondromalacia patella, other than for right knee instability is denied.

Entitlement to a compensable rating for residuals of inguinal hernia repair other than for a surgical scar is denied.


REMAND

As noted in the Introduction, the Court has held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice, 22 Vet.App. at 453-55.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 



In this case, the Veteran has indicated he is unemployed and, during the course of the appeal, has claimed he was unemployable due to service-connected disabilities.  See November 2010 VA Examination; April 2011 VA Examination.  On this record, the Board finds that the issue of entitlement to TDIU has been raised and should be adjudicated.  The RO has not yet addressed the claim and, in any case, the evidence regarding the Veteran's employment and educational history is incomplete and the Veteran has not been provided the required notice regarding the elements of a TDIU claim.  Given the lack of notice and development of the record, it would be prejudicial for the Board to address the merits of that issue at this time.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).  

The Veteran has not submitted any formal application for TDIU providing full details regarding his employment and educational history.  The AOJ should contact the Veteran and request that he provide a completed VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VCAA notice letter notifying him and his representative of the evidence necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf.  The notice should enclose a blank VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability").  The Veteran and his representative should be provided with an opportunity to respond.

2.  After sending the notice letter and conducting any further development deemed necessary, including obtaining any needed medical opinions, adjudicate a claim for total disability rating based on individual unemployability (TDIU) as a result of his service-connected disabilities.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


